SUPPLEMENTAL NOTICE OF ALLOWANCE

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 1, 2021 was filed after the mailing date of the Notice of Allowance on February 22, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner wherein the application remains in condition for allowance as set forth in said Notice Allowance filed on February 22, 2021, and reproduced for convenience herein below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 27, line 1, delete “device of claim 26” and insert --device of claim 21--.

Reasons for Allowance
In view of the Applicant’s amendments and remarks, claims 21-25 and 27-40 are allowed.  The closest prior art of Fulmer et al. (U.S. Patent No. 4,462,511) is relied upon as set forth in the Office Action filed on November 4, 2020.  The following is an examiner’s statement of reasons for allowance:
Concerning independent claim 21, the instantly claimed invention is distinctly different in that closest prior art does not disclose that the screen comprises an exterior 
With respect to independent claim 31, the instantly claimed invention is distinctly different in that the closest prior art does not disclose that the integrated screen comprises an exterior face that includes an annular rib extending generally in the opposite direction of that of the annular rim; wherein the annular rib includes an outward taper adapted to allow a cover to be affixed to the second member for covering the integrated screen.
Regarding independent claim 37, the instantly claimed invention is distinctly different in that the closest prior art does not disclose that the screen comprises an exterior face that includes an annular rib extending generally in the opposite direction of that of the second member rim; and wherein the annular rib includes an outward taper adapted to allow a cover to be affixed to the second member via snap fit.
As such, independent claims 21, 31 & 37, and the claims that depend therefrom, are allowable over the closest prior art of Fulmer
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN JOYNER/Primary Examiner, Art Unit 1799